DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-14, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonassar et al. (US PG Pub. 2006/0160250).
Regarding Claims 1, 13, 14, 29 and 32: Bonassar et al. disclose a 3D bioprinter (intended use, but Bonassar et al. describes the apparatus may be used with living biological materials [0097])  comprising a base unit, the base unit comprising a support adapted for mounting of at least one toolhead toolhead (tool interface 20, Figures 2 and 3, [0059] and throughout), wherein the support comprises a support part adapted for mounting of at least one exchangeable toolhead (Figures 2 and 3, [0059]-[0064] , the base unit further comprising a communication interface part for communication of data with the at least one toolhead (92, interface, [0059]), when mounted, and the base unit further comprising a base unit processing element adapted to communicate with a toolhead processing element of the at least one toolhead over said communication interface part, wherein the base unit processing element is arranged to obtain over the communication interface part information related to the at least one exchangeable toolhead from a toolhead processing element of the at least one exchangeable toolhead, when the exchangeable toolhead is mounted on the support of the base unit, wherein the at least one exchangeable toolhead comprises information related to at least one of I.) an actuator type such as printing technology of the exchangeable toolhead, said information defining that the exchangeable toolhead is a pneumatic extrusion toolhead (specifically pneumatic ([0059]), syringe pump toolhead, inkjet toolhead, high temperature extrusion tool head, a tool head for removal of material and/or curing toolhead, or II) a sensor technology of the toolhead, said information defining that the exchangeable toolhead is a camera toolhead, probing toolhead and/or 3D scanning toolhead ([0059]-[0071], various toolheads are described and it is described that the base unit has electrical, mechanical and fluid and gas connection appropriate for various types of tools as well as communication to and from said toolheads ([0059]), and wherein the support is adapted to accommodate two or more toolheads simultaneously ([0071], any tool may be integrated with and or mounted simultaneously with other material deposition, material modification and/or material sensing apparatus).  Bonassar et al. also disclose wherein the cartridge has embedded intelligence to monitor and control the state of the cartridge (equivalent to information required above. [0072])
Regarding Claim 6: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses wherein the base unit processing element is arranged to obtain control signals for control of the at least one exchangeable toolhead based on the information obtained over the communication interface part related to the exchangeable toolhead and to feed the control signals to the communication interface part ([0060])
Regarding Claim 7: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses said at least one toolhead having said toolhead processing element and a communication interface part connectable to the communication interface part of the base unit (92, interface, [0059]).
Regarding Claims 8: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses the toolhead processing element of at least one of the toolheads is arranged at least partly control operation of said toolhead ([0060] and throughout).
Regarding Claim 9: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses comprising a pressurized gas interface part for supply of pressurized gas to the at least one toolhead (gas/fluid connectors (92), [0059]) and a light interface part for transmission of light to the at least one toolhead ([0070], laser).
Regarding Claims 10 and 11: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses an exhaust for exhausting gas such as air in a printing space (vacuum may be used to draw away undesirable fumes [0081]).  Bonassar et al. further disclose wherein the base unit processing element is arranged to control the exhaust of gas (system controller controls vacuum, heated air etc. [0081]).
Regarding Claim 12: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses wherein the 3D printer is usable for use in printing constructs that are suitable for use in any of the applications chosen from: implants in the animal or human body, such as repairing or replacing tissue, topical applications, cosmetic applications, drug test, drug discovery applications or as a disease model, or for other research, investigating or developmental purposes in the pharmaceutical, medical, chemical, personal care, skin care or cosmetic industry or any other industry for which 3D bioprinted constructs may be of use ([0097]).
Regarding Claim 31: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses wherein the support is adapted to accommodate at least one exchangeable toolhead and at least one non-exchangeable toolhead ([0071], any tool may be integrated with and or mounted simultaneously with other material deposition, material modification and/or material sensing apparatus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bonassar et al. (US PG Pub. 2006/0160250).
Regarding Claim 33:  While Bonassar et al. disclose various types of connections (electrical, fluid, mechanical) they fail to disclose a light transmission connection.  However, such connections are well known in the electronics industry.  Optical connections via fiber optic cable are well known and commonly used.  Absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found such connection obvious and well within the skill of a person having ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see Remarks, filed 14 April 2022, with respect to the 112 rejection of the claims have been fully considered and are persuasive.  The 112 rejection of claims 9 and 10 has been withdrawn. 
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive for the following reasons:  Applicant equates the base “comprising a base unit processing element” with a base having an integral and non-separate processing unit.  In the claims as they currently read, there is no requirement that the processing element be “integral” or “mechanically affixed to” or “internal to” said base.  The system of the prior art has a base comprising all of the required features including an external computer which when connected via wires becomes part of the “base” system.  Additionally, the prior art also discloses a smart controller (108) that is part of the system.  This feature could also be equated with Applicant’s “base unit processing element” ([0120]-[0121]).  As far as a “communication interface part” the tool heads of the prior art are described as being connected via “tool interface mount” which has “electrical connectors, fluid/gas connectors and mechanical connectors” for communication between the tool and system controller. 
Further Applicant argues that the prior art fails to disclose the cartridges containing information as required by claim 1, however as described above, Bonassar et al. clearly disclose the cartridges have embedded intelligence to monitor and control the state of the cartridge, which is equivalent to the requirements of Claim 1 [0072].  Additionally, the Examiner notes that such information would necessarily be needed in order for controller to properly control the device.  Inherently the controller would need to know that it was controlling an actuator vs. a sensor or the device would not work.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744